NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                     FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In the Matter of: TERRENCE J.                       No. 17-35565
MATTHEWS,
                                                    D.C. No. 1:17-cv-00040-EJL
                   Debtor.

------------------------------                      MEMORANDUM*

TERRENCE J. MATTHEWS,

                   Plaintiff-Appellant,

  v.

DENNIS SALLAZ; et al.,

                   Defendants-Appellees.

                       Appeal from the United States District Court
                                 for the District of Idaho
                        Edward J. Lodge, District Judge, Presiding

                                 Submitted February 13, 2018**

Before:        LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

       Terrence J. Matthews appeals pro se from the district court’s judgment


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirming the bankruptcy court’s order dismissing Matthews’ adversary

proceeding. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo a

district court’s decision on appeal from a bankruptcy court, and apply the same

standard of review the district court applied to the bankruptcy court’s decision.

Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162,

1166 (9th Cir. 1990). We affirm.

      The bankruptcy court properly dismissed counts 1 and 2 of Matthews’

complaint because Matthews failed to allege facts sufficient to state a plausible

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face” (citation and internal quotation marks

omitted)).

      The bankruptcy court properly dismissed counts 3, 4, and 5 of Matthews’

complaint because the bankruptcy court lacked subject matter jurisdiction under

the Rooker-Feldman doctrine. See Noel v. Hall, 341 F.3d 1148, 1163-65 (9th Cir.

2003) (discussing proper application of the Rooker-Feldman doctrine); see also

Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman

doctrine barred plaintiff’s claim because the relief sought “would require the

                                           2                                      17-35565
district court to determine that the state court’s decision was wrong and thus

void”). Contrary to Matthews’ contention, the extrinsic fraud exception to the

Rooker-Feldman doctrine does not apply to his claims.

      A dismissal under the Rooker-Feldman doctrine is a dismissal for lack of

subject matter jurisdiction, Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir.

2004), and thus should be without prejudice, Kelly v. Fleetwood Enters., Inc., 377
F.3d 1034, 1036 (9th Cir. 2004). We affirm the bankruptcy court’s dismissal, but

remand to the bankruptcy court with instructions to amend the judgment to reflect

that the dismissal of claims 3, 4, and 5 is without prejudice.

      AFFIRMED; REMANDED with instructions to amend the judgment.




                                          3                                      17-35565